UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 6, 2011 Commission File No. 001-12575 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number:(801) 566-1200 ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 10, 2011, Utah Medical Products, Inc. (the “Company”) filed with the Securities and Exchange Commission a Current Report on Form 8-K for the purpose of reporting shareholder voting results at the annual meeting of the Company held on May 6, 2011.At that meeting shareholders indicated their preference, on an advisory basis, for annual shareholder votes on executive compensation. This amendment is to report that the Company will include annual shareholder votes on executive compensation in its proxy materials.Annual shareholder votes will be held until at least the next required vote on frequency of shareholder votes on the compensation of executives. SIGNATURES Pursuant to the requirements of the Securities Exchanges Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UTAH MEDICAL PRODUCTS, INC. REGISTRANT Date: 10/11/2011 By:/s/ Kevin L. Cornwell Kevin L. Cornwell CEO
